      Case: 3:20-cv-00199-MPM-JMV Doc #: 7 Filed: 09/29/20 1 of 1 PageID #: 24




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

ADRIAN JEROME FOLSON                                                            PLAINTIFF

v.                                                           CIVIL NO. 3:20-cv-199-MPM-JMV

ANDREW SAUL                                                                   DEFENDANT


      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR STAY

       Before the Court is Defendant’s Unopposed Motion for Stay [ECF No. 6]. The Court has

considered the motion and is of the opinion it should be granted in part.

       IT IS, THEREFORE, ORDERED that all proceedings in this case are stayed for 60 days

from this date or until the Commissioner of the Social Security Administration can prepare and

file a certified copy of the administrative record, whichever is earlier.

       SO ORDERED this 29th day of September, 2020.



                                                       /s/ Jane M. Virden
                                                       UNITED STATES MAGISTRATE JUDGE
